Ryan, C.
Under and by virtue of a chattel mortgage made to plaintiff, the Citizens State Bank of Chadron, by Willis F. Bellangee and Grant Bellangee, the said mortgagee replevied from the possession of Harvey L. Cornwell twenty-seven head of cattle. Originally, Mr. Cornwell had shipped in 1887 to James L. Bellangee a larger number of cattle than above named, to be by James kept and eared for on a timber culture claim held by Cornwell in Dawes county. The cattle replevied were a part of those originally sent and their increase. Willis E., Grant, and James *204L. Bellangee were brothers; their sister was the wife of Harvey L. Cornwell. While James was breaking out and farming the timber culture claim and caring for the stock under the above mentioned arrangement with Cornwell, Willis F. and Grant were in his employ. It would seem from the evidence that the two brothers last named took advantage of the absence of James to lay claim to the cattle in dispute as purchasers from Cornwell, and by their apparent sole possession their claim was rendered very plausible. The cattle were originally branded with the letters “ II. G.” and, so described, were originally mortgaged by Willis F. and Grant. Afterwards, they represented to Mr. McFadden, cashier of the Citizens State Bank aforesaid, that from “ H. C.” they had changed their brand to “ F. X. E.,” and by reference to this distinctive brand the cattle were described in the mortgage then made under which they were replevied by the bank. There was also brought by the bank against Willis F. and Grant Bellangee and Harvey L. Cornwell, in the district court of Dawes county, an action for the foreclosure of its last mentioned mortgage and for other equitable relief in that connection. The replevin action and that for equitable relief were consolidated by agreement of parties and submitted to the court as one action on all the issues involved. There was judgment in favor of defendant Cornwell, for the dismissal of plaintiff’s action with costs, from which judgment plaintiff appeals.
From the necessities of the case, the only matters of evidence available to plaintiff were the statements of Willis F. and Grant Bellangee as to their acquisition of title by purchase from Cornwell, and their possession under claim of ownership. As the whereabouts of these two brothers could not be learned, their testimony was not procured by either party. There was an overwhelming amount of evidence by which it was shown how, when, and of whom Cornwell purchased, the fact that he shipped *205the cattle purchased to Chadron, and that as an evidence of his ownership two initial letters of his name, “ H ” and “C,” were branded upon each animal, and that the branding with the letters “F. X. E.” was not known to him. There was involved no question other than of fact in the controversy, and as in the light of the evidence the judgment of the district court was clearly right, it is
Affirmed.